DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed June 9, 2022, claims 1-5, 7, and 9-15 are pending in the application.  The applicant has cancelled claims 6 and 8.  The applicant has amended claims 1, 7, 9, and 15.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112() or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three- prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112( or pre-ATA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AJA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the
word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
a light emitter which emits a light beam in an emission direction, wherein the emitted light beam forms an intersection region with the flow path;

a light receiver for receiving a component of scattered light scattered by particles in the intersection region, 

in claim 1; 

a first optical unit for focusing the light beam is arranged between the light emitter and the intersection region; 

a second optical unit for focusing a scattered light component scattered along the scattered light path is arranged between the light receiver and the intersection region, 

in claim 5; and 

a light emitter for forming an intersection region with the test fluid; 

a light receiver for detecting scattered light scattered from within the intersection region, 

in claim 15. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f or pre-AJA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AJA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
5.	Claims 1 and 15 and claims 2-5, 7, and 9-14, which depend from claim 1, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a scattered light detector for detecting particles, as recited by the claims, wherein a test region is delimited by a test region wall, wherein the test region wall has one or more recesses for accommodating optical components or for creating one or more light passages, and wherein a light receiver or light emitter or optical wave guide or first optical unit or second optical unit or further optical components are arranged outside the test region.
Schmidt et al. (US 2017/0358189 A1) discloses a scattered light detector for detecting particles, wherein the scattered light detector comprises a test region.  Schmidt does not disclose that a light receiver or light emitter or optical wave guide or first optical unit or second optical unit or further optical components are arranged outside the test region.
Muller-Fiedler et al. (US 6,605,804 B1) teaches a smoke detector comprising optical waveguides arranged in the beam path between an optical transmitter and an optical receiver.  Muller-Fiedler does not teach that a light receiver or light emitter or optical wave guide or first optical unit or second optical unit or further optical components are arranged outside a test region.
Tokhtuev et al. (US 2003/0117623 A1) teaches a scattered light sensor, wherein a first optical unit for focusing the light beam is arranged between a light emitter and an intersection region or a second optical unit for focusing a scattered light component scattered along the scattered light path is arranged between the light receiver and the intersection region.  Tokhtuev does not teach that a light receiver or light emitter or optical wave guide or first optical unit or second optical unit or further optical components are arranged outside a test region.
Matsumoto et al. (US 2013/020828 A1) teaches a suction type smoke sensing system, wherein a scattered light detector comprises a pipe or hose system for connecting the scattered light detector in a fluid-conducting manner to one or more suction openings which are arranged within one or more monitoring spaces for suctioning a test fluid, and wherein a test region of the scattered light detector is formed as an integrated part of the pipe and/or hose system by the test region being formed as a flow section of the pipe and/or hose system.  Matsumoto does not teach  that a light receiver or light emitter or optical wave guide or first optical unit or second optical unit or further optical components are arranged outside the test region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689